Blackford, J.
An attachment was issued against the canal-boat Odd Fellow, by a justice of the peace. The suit was founded on an account for articles furnished for the boat at the request of one Logan, then master of the boat.
The attachment was returned served on the boat and notice given to one McGuire, master, then in possession.
There is a bond, of the same date with the attachment, copied into the justice’s record, executed by said McGuire and one Hull, conditioned for the payment of all demands which should be adjudged in said cause to be due. That bond appears to have been approved of by the justice. The transcript, however, does not show that any use was made of the bond. No motion was made before the justice for a discharge of the boat; nor was it discharged. The case therefore stands as if no bond had been given. The cause" proceeded, before the justice, to judgment against the boat.
There was an appeal, on the application of said McGuire, to the Circuit Court.
In the Circuit Court, the defendant moved to dismiss the case, on the ground that no judgment could be ren*241dered against the boat. This motion was correctly overruled; the boat not having been discharged.
A. M. Crane and E. II. Brackett, for the plaintiff.
R. C. Gregory, for the defendants.
The cause was afterwards submitted by the parties to the Court, and judgment rendered against said Logan for the amount of the plaintiffs’ demand, to be levied of the said canal-boat, Odd Fellow. That is, substantially, a judgment against the boat.
We have examined the evidence, which is in the record, and are of opinion that it sustains the judgment.

Per Curiam.

The judgment is affirmed with 5 per cent, damages and costs.